DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.
Response to Amendment
In response to the RCE received October 9, 2020 and the supplemental amendment received February 22, 2021:
Examiner notes that supplemental amendments are not entered as a matter of right (note: none of the scenarios, which would require a supplemental amendment be entered, as set forth in MPEP 714.03(a) are met).  However, as a courtesy, Examiner has entered the supplement amendment received February 22, 2021.
Claims 2-4 have been canceled as per Applicant’s request.  Claims 1 and 5-19 are pending with claims 9-10 withdrawn as being drawn to an unelected invention.
The core of the previous prior art rejection is maintained with slight change sin interpretation made in light of the amendment.  All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 5-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of AlPO4 -coating on cathodic behavior of Li(Ni0.8Co0.2)O2” (Tan et al.).
	As to claim 1, Tan et al. teach a nonaqueous electrolyte energy storage device comprising a positive electrode containing a positive composite, the positive composite containing a positive active material (Li(Ni0.8Co0.2)O2),a phosphorus atom and an aluminum atom (via AlPO4), wherein in a spectrum of the positive composite as measured by X-ray photoelectron spectroscopy, a peak position of P2p is at 134.7 eV or less (73.3 eV), and a peak height ratio of Al2p to P2p (Al2p/P2p) is 0.1 or more (@3% ~ 500/550=0.900; @5% ~ 525/610 =0.860  (abs; section 2 Experimental pp130-131; table 2; fig. 6).  Additionally, Tan et al.’s disclosure is broader than the specific examples shown at 3% coating and 5% coating (as cited above).  Specifically, Tan et al. teaches a coating of 1-8 wt% coating, wherein using appropriate weights of starting materials to achieve different desired coatings is within the skill of the ordinary artisan (abs; p 130, col. 2, para 01).
	Although Tan et al. do not specifically teach that Al2p/P2p is 0.5 or less, this limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s 
	With respect to (1): As set forth above, at 5%, Al2p/P2p is 0.860 (as best as can be read from the fig. 6).  Although this is not 0.5 or less, 0.860 it is seen to be close to 0.5 (as it would be expected to achieve the same results, since a value from 0.1 to 1 is expected to achieve the same result), such that obviousness exists.
	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I). 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 5% and 3% coating, teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at different weight percentages, the Al2p/P2p would be slightly different (as displayed for the 3% coating and 5% coating), wherein different weight percentages appreciated by Tan et al. would give Al2p/P2p values closer 0.5, such 
	As to claim 5, Tan et al.’s positive active material contains a metal oxide (Li(Ni0.8Co0.2)O2) (abs), and in the spectrum of the positive composite, a peak height ratio of Al2p to O1s (Al2p/O1s) is 0.01 or more (@3% ~ 500/3650=0.137 and @5% ~ 525/3750 =0.140) (figs. 5-6).  
	As to claim 6, Tan et al.’s positive active material contains a metal oxide (Li(Ni0.8Co0.2)O2) (abs), and in the spectrum of the positive composite, the peak height ratio of Al2p to P2p (Al2p/P2p) is 1.0 or less (@3% ~ 500/550=0.900; @5% ~ 525/610 =0.860) (fig. 6).
	Although Tan et al. do not specifically teach that Al2p/P2p is 0.3 or less, this limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s teaching provides a value that is close such that obviousness exists and (2) that the value is optimization within prior art conditions or through routine experimentation.
	With respect to (1): As set forth above, at 5%, Al2p/P2p is 0.860 (as best as can be read from the fig. 6).  Although this is not 0.3 or less, 0.860 it is seen to be close to 0.3 (as it would be expected to achieve the same results, since a value from 0.1 to 1 is expected to achieve the same result), such that obviousness exists.
	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I). 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 5% and 3% coating, teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at different weight percentages, the Al2p/P2p would be slightly different (as displayed for the 3% coating and 5% coating), wherein different weight percentages appreciated by Tan et al. would give Al2p/P2p values closer 0.3, such that the Al2p/P2p value (of 0.3 or less) is discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A).  
	As to claim 7, Tan et al. teach a  method for producing the nonaqueous electrolyte energy storage device according to claim 1 (see the rejection to claim 1 for full details, incorporated herein but not reiterated for brevity’s sake), the method comprising preparing 0.8Co0.2)O2), an oxo acid of phosphorus or an oxo acid salt of fluorinated phosphorus (oxo acid of phosphorus, (NH4)2HPO4), and an aluminum coupling agent (Al(NO3)3·9H2O) (experimental section, p 130, first para on right column).  (Note 1: (Al(NO3)3·9H2O) constitutes an aluminum coupling agent, barring specification as to what an aluminum coupling agent is.  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)  (Note 2: An alternate rejection is made regarding the coupling agent.  See * below.)
	As to claim 8, Tan et al. teach a method of making, wherein a mixing amount of the aluminum coupling agent (Al(NO3)3·9H2O) based on 100 parts by mass of the positive active material (Li(Ni0.8Co0.2)O2 is 0.4 parts by mass or more (0.461 g Al(NO3)3·9H2O to 5 g  Li(Ni0.8Co0.2)O2 is 9.22 parts of the coupling agent to 100 parts of the active material) (experimental section, p 130, first para on right column).
	As to claim 11, Tan et al. teach the positive composite comprises: the positive active material (Li(Ni0.8Co0.2)O2), an oxo acid of phosphorus or an oxo acid salt of fluorinated phosphorus (oxo acid of phosphorus, (NH4)2HPO4) in 3.24 parts mass/100 parts mass of the active material (.162/5*100) for a 3 weight % coating, and an aluminum agent (Al(NO3)3·9H2O) in 9.22 parts of the coupling agent to 100 parts of the active material.(.461/5*100) for a 3 weight % coating (experimental section, p 130, first para on right column).  (Note 1: (Al(NO3)3·9H2O) constitutes an aluminum coupling agent, barring In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)  (Note 2: An alternate rejection is made regarding the coupling agent.  See * below.)  Additionally, Tan et al. teaches a broader coating amount than the exemplified 3%, as 1-8 wt% coating is embodied, wherein using appropriate weights of starting materials to achieve different desired coatings amounts is cited (abs; p 130, col. 2, para 01).
	Tan et al. do not specifically teach (a) the use of 0.3-1 parts by mass of the oxoacid of phosphorus or oxoacid salt of fluorinated phosphorus based on 100 parts by mass of active material or (b) 0.4-1 parts by mass of an aluminum coupling agent based on 100 parts by mass of the positive active material.
	With respect to (a): This limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s teaching provides a value that is close such that obviousness exists and (2) that the value is optimization within prior art conditions or through routine experimentation.
With respect to (1): 3.24 parts by weight of the oxoacid of phosphorus based on 100 parts mass of the active material exists.  Although this is not 1 part by mass or less, 3.24 parts by mass it is seen to be close to 1 parts by mass.
	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I). 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at lower coating amounts (i.e. 1%) a smaller amount of the oxo acid of phosphorous is needed (i.e. 1 part by mass), wherein the discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A).  
	With respect to (b): This limitation is obvious over the prior art as optimization within prior art conditions or through routine experimentation is obvious.  As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at lower coating amounts (i.e. 1%) a smaller amount of the aluminum coupling agent is needed (i.e. 1 part by mass), .  
Claims 7-8, 11 (*alternate rejection) and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., as applied to claim 1 above, further in view of US 2012/0164536 (Huang et al.).  (The teachings regarding Tan et al., as set forth above and applicable herein are incorporated herein but are not reiterated herein for brevity’s sake.)
	As to claim 7, Tan et al. teach a  method for producing the nonaqueous electrolyte energy storage device according to claim 1 (see the rejection to claim 1 for full details, incorporated herein but not reiterated for brevity’s sake), the method comprising preparing a positive composite paste by mixing a positive active material (Li(Ni0.8Co0.2)O2), an oxo acid of phosphorus or an oxo acid salt of fluorinated phosphorus (oxo acid of phosphorus, (NH4)2HPO4), and an aluminum agent (Al(NO3)3·9H2O) (experimental section, p 130, first para on right column).  
	In this alternate rejection, it is interpreted that Al(NO3)3·9H2O (aluminum nitrate) does not constitute an aluminum coupling agent. 
	However, Huang et al. teach of a similar structure – an active material coated with AlPO4 (abs).  The method of forming mixes an active material, a phosphate radical (e.g. diammonium hydrogen phosphate ((NH4)2HPO4) (like Tan et al.)), and an aluminum source including aluminum nitrate (Al(NO3)3) (like Tan et al.) and aluminum isopropoxide.  (para 0036, 0033; claims 12-15).  (Note: Aluminum isopropoxide constitutes an aluminum 4.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute aluminum nitrate with aluminum isopropoixde (aluminum coupling agent), as the substitution would yield the predictable result of providing an aluminum agent precursor for forming an AlPO4 coating.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 8, The combination renders this limitation obvious, as Tan et al. teach a method of making, wherein a mixing amount of the aluminum agent (Al(NO3)3·9H2O) based on 100 parts by mass of the positive active material (Li(Ni0.8Co0.2)O2 is 0.4 parts by mass or more (0.461 g Al(NO3)3·9H2O to 5 g  Li(Ni0.8Co0.2)O2 is 9.22 parts of the coupling agent to 100 parts of the active material) (experimental section, p 130, first para on right column), wherein the combination renders obvious the use of aluminum isoropoxide (aluminum coupling agent) instead of aluminum nitrate (via Huang et al.).  Accordingly, the combination would still yield 9.22 parts of the coupling agent to 100 parts of the active material.
0.8Co0.2)O2), an oxo acid of phosphorus or an oxo acid salt of fluorinated phosphorus (oxo acid of phosphorus, (NH4)2HPO4) in 3.24 parts mass/100 parts mass of the active material (.162/5*100) for a 3 weight % coating, and an aluminum agent (Al(NO3)3·9H2O) in 9.22 parts of the coupling agent to 100 parts of the active material.(.461/5*100) for a 3 weight % coating (experimental section, p 130, first para on right column).  Additionally, Tan et al. teaches a broader coating amount than the exemplified 3%, as 1-8 wt% coating is embodied, wherein using appropriate weights of starting materials to achieve different desired coatings amounts is cited (abs; p 130, col. 2, para 01).
	Tan et al. do not specifically teach (a) the use of 0.3-1 parts by mass of the oxoacid of phosphorus or oxoacid salt of fluorinated phosphorus based on 100 parts by mass of active material, (b) 0.4-1 parts by mass of an aluminum coupling agent based on 100 parts by mass of the positive active material, or (c) an aluminum coupling agent (wherein in this alternate interpretation Al(NO3)3·9H2O (aluminum nitrate) does not constitute an aluminum coupling agent). 
	With respect to (a): This limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s teaching provides a value that is close such that obviousness exists and (2) that value is optimization within prior art conditions or through routine experimentation.
With respect to (1): 3.24 parts by weight of the oxoacid of phosphorus based on 100 parts mass of the active material exists.  Although this is not 1 part by mass or less, 3.24 parts by mass it is seen to be close to 1 parts by mass.
prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I). 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at lower coating amounts (i.e. 1%) a smaller amount of the oxo acid of phosphorous is needed (i.e. 1 part by mass), wherein the discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A).  
	With respect to (b): This limitation is obvious over the prior art as optimization within prior art conditions or through routine experimentation is obvious.  As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating 
	With respect to (c), Huang et al. teach of a similar structure – an active material coated with AlPO4 (abs).  The method of forming mixes an active material, a phosphate radical (e.g. diammonium hydrogen phosphate ((NH4)2HPO4) (like Tan et al.)), and an aluminum source including aluminum nitrate (Al(NO3)3) (like Tan et al.) and aluminum isopropoxide.  (para 0036, 0033; claims 12-15).  (Note: Aluminum isopropoxide constitutes an aluminum coupling agent, as it fits chemical general formula (1) of the disclosure, e.g. see para 0072 of the disclosure as filed.)  The substitution of one aluminum agent (e.g. aluminum nitrate (as in Tan et al. and Huang et al.) with another (e.g. an aluminum coupling agent, aluminum isopropoxide (as in Huang et al.)) would yield the predictable result of providing an aluminum agent precursor for forming AlPO4.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute aluminum nitrate with aluminum isopropoixde (aluminum coupling agent), as the substitution would yield the predictable result of providing an aluminum agent precursor for forming an AlPO4 coating.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
(Note: The combination with (c) would further support (a) and (b) be obvious over the claimed amounts, as a different aluminum precursor (rendered obvious by Huang et al.) would yield a different amount of it and the phosphorous precursor necessary to achieve the 1-8% weight coating, wherein discovery of workable amounts is obvious – supported by Tan et al. (abs; p 130, col. 2, para 01) and MPEP §2141(I).  
	As to claims 12-13, the combination renders the claim limitation obvious, as Huang et al. renders obvious that the aluminum coupling agent is aluminum isopropoxide (an aluminum alkoxide, as applied to claim 12, and within the list of materials in claim 13).  See the *alternate rejection to claim 11 above for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 14, Tan et al. teach the positive composite comprises: the positive active material (Li(Ni0.8Co0.2)O2), an oxo acid of phosphorus or an oxo acid salt of fluorinated phosphorus (oxo acid of phosphorus, (NH4)2HPO4) in 3.24 parts mass/100 parts mass of the active material (.162/5*100) for a 3 weight % coating, and an aluminum agent (Al(NO3)3·9H2O) in 9.22 parts of the coupling agent to 100 parts of the active material.(.461/5*100) for a 3 weight % coating (experimental section, p 130, first para on right column).  Additionally, Tan et al. teaches a broader coating amount than the exemplified 3%, as 1-8 wt% coating is embodied, wherein using appropriate weights of starting materials to achieve different desired coatings amounts is cited (abs; p 130, col. 2, para 01).

	With respect to (a): This limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s teaching provides a value that is close such that obviousness exists and (2) that value is optimization within prior art conditions or through routine experimentation.
With respect to (1): 3.24 parts by weight of the oxoacid of phosphorus based on 100 parts mass of the active material exists.  Although this is not 1 part by mass or less, 3.24 parts by mass it is seen to be close to 1 parts by mass.
	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at lower coating amounts (i.e. 1%) a smaller amount of the oxo acid of phosphorous is needed (i.e. 1 part by mass), wherein the discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A).  
	With respect to (b): This limitation is obvious over the prior art as optimization within prior art conditions or through routine experimentation is obvious.  As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at lower coating amounts (i.e. 1%) a smaller amount of the aluminum coupling agent is needed (i.e. 1 part by mass), wherein the discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A).  
	With respect to (c), Huang et al. teach of a similar structure – an active material coated with AlPO4 (abs).  The method of forming mixes an active material, a phosphate radical (e.g. diammonium hydrogen phosphate ((NH4)2HPO4) (like Tan et al.)), and an 3)3) (like Tan et al.) and aluminum isopropoxide. (para 0036, 0033; claims 12-15).  (Note: Aluminum isopropoxide constitutes an aluminum coupling agent of formula (1); see para 0072 of the disclosure as filed.)  The substitution of one aluminum agent (e.g. aluminum nitrate (as in Tan et al. and Huang et al.) with another (e.g. an aluminum coupling agent, aluminum isopropoxide (as in Huang et al.)) would yield the predictable result of providing an aluminum agent precursor for forming AlPO4.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute aluminum nitrate with aluminum isopropoixde (aluminum coupling agent), as the substitution would yield the predictable result of providing an aluminum agent precursor for forming an AlPO4 coating.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
(Note: The combination with (c) would further support (a) and (b) be obvious over the claimed amounts, as a different aluminum precursor (rendered obvious by Huang et al.) would yield a different amount of it and the phosphorous precursor necessary to achieve the 1-8% weight coating, wherein discovery of workable amounts is obvious – supported by Tan et al. (abs; p 130, col. 2, para 01) and MPEP §2141(I).  
	As to claim 17, Tan et al. teach a nonaqueous electrolyte energy storage device comprising a positive electrode containing a positive electrode substrate (etched Al-foil) and a positive composite, wherein the positive composite comprises a positive active 0.8Co0.2)O2), an oxo acid of phosphorus or an oxo acid salt of fluorinated phosphorus (oxo acid of phosphorus, (NH4)2HPO4) in 3.24 parts mass/100 parts mass of the active material (.162/5*100) for a 3 weight % coating, and an aluminum agent (Al(NO3)3·9H2O) in 9.22 parts of the coupling agent to 100 parts of the active material.(.461/5*100) for a 3 weight % coating (experimental section, p 130, col 2., para 01; para bridging p 120-131).  In a spectrum of the positive composite as measured by X-ray photoelectron spectroscopy, a peak position of P2p is at 134.7 eV or less (73.3 eV), and a peak height ratio of Al2p to P2p (Al2p/P2p) is 0.1 or more (@3% ~ 500/550=0.900; @5% ~ 525/610 =0.860  (abs; section 2 Experimental pp130-131; table 2; fig. 6).  Additionally, Tan et al.’s disclosure is broader than the specific examples shown at 3% coating and 5% coating (as cited above).  Specifically, Tan et al. teaches a coating of 1-8 wt% coating, wherein using appropriate weights of starting materials to achieve different desired coatings is within the skill of the ordinary artisan (abs; p 130, col. 2, para 01).
	Tan et al. do not specifically teach (a) the use of 0.3-1 parts by mass of the oxoacid of phosphorus or oxoacid salt of fluorinated phosphorus based on 100 parts by mass of active material, (b) 0.4-1 parts by mass of an aluminum coupling agent based on 100 parts by mass of the positive active material, (c) an aluminum coupling agent fitting formula 1 or formula 2, or (d) that Al2p/P2p is 0.5 or less. 
	With respect to (a): This limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s teaching provides a value that is close such that obviousness exists and (2) that value is optimization within prior art conditions or through routine experimentation.

	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I). 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at lower coating amounts (i.e. 1%) a smaller amount of the oxo acid of phosphorous is needed (i.e. 1 part by mass), wherein the discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A).  

	With respect to (c), Huang et al. teach of a similar structure – an active material coated with AlPO4 (abs).  The method of forming mixes an active material, a phosphate radical (e.g. diammonium hydrogen phosphate ((NH4)2HPO4) (like Tan et al.)), and an aluminum source including aluminum nitrate (Al(NO3)3) (like Tan et al.) and aluminum isopropoxide. (para 0036, 0033; claims 12-15).  (Note: Aluminum isopropoxide constitutes an aluminum coupling agent of formula (1); see para 0072 of the disclosure as filed.)  The substitution of one aluminum agent (e.g. aluminum nitrate (as in Tan et al. and Huang et al.) with another (e.g. an aluminum coupling agent, aluminum isopropoxide (as in Huang et al.)) would yield the predictable result of providing an aluminum agent precursor for forming AlPO4.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute aluminum nitrate with aluminum isopropoixde (aluminum coupling agent), as the substitution would yield the predictable 4 coating.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
(Note: The combination with (c) would further support (a) and (b) be obvious over the claimed amounts, as a different aluminum precursor (rendered obvious by Huang et al.) would yield a different amount of it and the phosphorous precursor necessary to achieve the 1-8% weight coating, wherein discovery of workable amounts is obvious – supported by Tan et al. (abs; p 130, col. 2, para 01) and MPEP §2141(I).  
	With respect to (d): 	Although Tan et al. do not specifically teach that Al2p/P2p is 0.5 or less, this limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s teaching provides a value that is close such that obviousness exists and (2) that the value is optimization within prior art conditions or through routine experimentation.
	With respect to (1): As set forth above, at 5%, Al2p/P2p is 0.860 (as best as can be read from the fig. 6).  Although this is not 0.5 or less, 0.860 it is seen to be close to 0.5 (as it would be expected to achieve the same results, since a value from 0.1 to 1 is expected to achieve the same result), such that obviousness exists.
	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I). 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 5% and 3% coating, teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at different weight percentages, the Al2p/P2p would be slightly different (as displayed for the 3% coating and 5% coating), wherein different weight percentages appreciated by Tan et al. would give Al2p/P2p values closer 0.5, such that the Al2p/P2p value (of 0.5 or less) is discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A)  
	As to claims 18-19, the combination renders the claim limitation obvious, as Huang et al. renders obvious that the aluminum coupling agent is aluminum isopropoxide (an aluminum alkoxide, as applied to claim 18, and within the list of materials in claim 19).  See the rejection to claim 17 above for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., as applied to claim 1 above, further in view of Huang et al. and US 2007/0059619 (Shimoyama et al.).
	As to claims 15-16, Tan et al. teach the positive composite comprises: the positive active material (Li(Ni0.8Co0.2)O2), an oxo acid of phosphorus (NH4)2HPO4) (reads on both claim 15 which requires either an oxo acid of phosphorous or an oxo acid salt of fluorinated phosphorus, and claim 16 which requires an oxo acid of phosphorus) in 3.24 parts mass/100 parts mass of the active material (.162/5*100) for a 3 weight % coating, and an aluminum agent (Al(NO3)3·9H2O) in 9.22 parts of the coupling agent to 100 parts of the active material.(.461/5*100) for a 3 weight % coating (experimental section, p 130, first para on right column).  Additionally, Tan et al. teaches a broader coating amount than the exemplified 3%, as 1-8 wt% coating is embodied, wherein using appropriate weights of starting materials to achieve different desired coatings amounts is cited (abs; p 130, col. 2, para 01).
	Tan et al. do not specifically teach (a) the use of 0.3-1 parts by mass of the oxoacid of phosphorus or oxoacid salt of fluorinated phosphorus based on 100 parts by mass of active material, (b) 0.4-1 parts by mass of an aluminum coupling agent based on 100 parts by mass of the positive active material, or (c) wherein the aluminum coupling agent is ethylacetoacetate aluminum diisopropoxide. 
	With respect to (a): This limitation is obvious over the prior art using two different rationales – (1) that Tan et al.’s teaching provides a value that is close such that obviousness exists and (2) that value is optimization within prior art conditions or through routine experimentation.

	It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I). 
	With respect to (2): As set forth above, Tan et al., although displaying specifics regarding a 3% coating, Tan et al. teaches a coating of 1-8 wt% coating (abs).  One of ordinary skill would expect that at lower coating amounts (i.e. 1%) a smaller amount of the oxo acid of phosphorous is needed (i.e. 1 part by mass), wherein the discovery of a workable range through routine experimentation.  (Note: Routine experimentation supported by Tan et al. by col. 2, para 01, as using different weight percentages to achieve different coatings is known.)  Discovery of workable ranges through routine experimentation has been held by the Office to be obvious; see MPEP 2144.05(II)(A).  

	With respect to (c), Huang et al. teach of a similar structure – an active material coated with AlPO4 (abs).  The method of forming mixes an active material, a phosphate radical (e.g. diammonium hydrogen phosphate ((NH4)2HPO4) (like Tan et al.)), and an aluminum source including aluminum nitrate (Al(NO3)3) (like Tan et al.) and aluminum isopropoxide. (para 0036, 0033; claims 12-15).  The substitution of one aluminum agent (e.g. aluminum nitrate (as in Tan et al. and Huang et al.) with another (e.g. an aluminum coupling agent, aluminum isopropoxide (as in Huang et al.)) would yield the predictable result of providing an aluminum agent precursor for forming AlPO4.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute aluminum nitrate with aluminum isopropoixde (aluminum coupling agent), as the substitution would yield the predictable result of providing an aluminum agent precursor for forming an AlPO4 coating.  “When considering obviousness Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	At this point, aluminum diisopropoxide has been rendered obvious as the aluminum coupling agent.  However, this is not the same compound as the claimed ethylacetoacetate aluminum diisopropoixde.
	However, Shimoyama et al. teach of compounds for electrochemical uses (as it is for an electrophotographic photoconductor; title).  (Thus, although Shimoyama et al. is not directed towards the same electrochemical use as Tan et al., similarities are present since presence of electrical and chemical aspects would be necessary for both prior art references.)  Specifically, Shimoyama et al. shows known trivalent metal compounds and exemplifies aluminum isopropoxide (an aluminum alkoxide) and an aluminum ethylacetoacetate diisopropoixde (an aluminum chelate) (para 0224).  Thus, the substitution of one trivalent metal compounds for another (aluminum ethylacetoacetate diisopropoixde (in Shimoyama et al.) for aluminum isopropoxide (in Shimoyama et al. and Huang et al.) would yield the predictable result of providing an aluminum coupling agent (within the combination of Tan et al. in view of Huang et al.), as Shimoyama et al. shows that the materials would have similar electrochemical properties (by grouping them together as known trivalent metals for use in an electrochemical-based device), thus supporting predictability.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
.  
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
Arguments to claims 1 and 17
	Applicant argues that the Al2P/P2p data has been incorrectly calculated since the baseline (background) of the XPS has not been removed (thus the values of Al2p/P2p is not 0.900 or 0.860 (Office’s position - close to the claimed range, such that obviousness is achieved) but is 1.80 and 1.56, which does not render the claimed range obvious).
	Examiner respectfully disagrees.  Applicant provides no proof that baseline data should be removed from the calculation.  Additionally, no showing regarding how Applicant’s data is represented (with or without the baseline) exists.  Without proof that the baseline is always removed in an intensity ratio calculation, or a clear showing that Applicant’s invention is drawn towards XPS data, wherein the ratio achieved is with respect to having the baseline of each component of the ratio removed, this argument cannot be found convincing.  Accordingly, this argument is not persuasive, and the rejection of record is maintained.
	Applicant extrapolates a linear trend of Tan’s 1-8% AlPO4 coating from the given data of 3% and 5%, and concludes that they are not close to the claimed range of 0.1-0.5 
	Examiner respectfully disagrees.  As set forth above, Examiner does not find Applicant’s arguments to the Al2P/P2p ratio calculation convincing.  (See response to the arguments above.)  Additionally, Applicant has provided no proof or reasoning as to why a linear trend would be expected.  Thus, the extrapolated Al2P/P2p data is not convincing.  Accordingly, this argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Arguments to claim 17, 11, 14, and 15 (regarding mass amounts claimed)
	Applicant argues with respect to the rejection (that the addition at lower percentages than the exemplified 3% (having higher amounts than claimed) would have a lower amount, which is discoverable through routine experimentation) would not align with the Al2P/P2p ratio being closer to the claimed range (using the extrapolated calculation as set forth above), and thus would teach away from the claimed Al2P/P2p ratio.
	Examiner respectfully disagrees. As set forth above, Examiner does not find Applicant’s arguments to the Al2p/P2p ratio calculation convincing.  (See response to the arguments above.)  Thus, the argument, reliant on Applicant’s Al2p/P2p calculation and 
Rejoinder
	Applicant requests rejoinder of claims 9-10.
	Examiner submits that since claim 1 is not allowable, rejoinder is not appropriate at this time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796